DETAILED ACTION
Preliminary Note
The instant Office Action (OA) is issued to consider the IDS filed 5.3.2021. The remainder of the OA is identical to the one mailed on 4.30.2021 and it is included herein for completeness of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5.3.2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Todd A. Norton on 4.22.2021.
The claims filed 4.13.2021 have been amended as follows: 

1-4.  Canceled 
5. (Currently amended) A method comprising:
housing an inner part of a light emitting diode (LED) device in a housing comprising white silicone with at least a contact of the inner part of the LED device at least partially embedded in the white silicone;

applying, after encasing the inner part of the LED device, a silicone diffusor on a side of the LED device opposite the contact; and 
after applying the silicone diffusor, molding the white silicone at least partially around the transparent silicone fill leaving the side of the LED device opposite of the contact exposed.
6. Canceled
7. Canceled
8. (Currently amended) The method according to claim 5, wherein in the step of encasing the inner part of the LED device at least partially with transparent silicone fill, additionally the LED [[chip]] device is at least partially left open from encasing the inner part of the LED device partially with transparent silicone fill.
9. (Previously presented) The method according to claim 5, further comprising during the encasing, at least partially leaving an interposer exposed.
10. (Previously presented) The method according to claim 5, wherein the molding includes overmolding.
11-17. Canceled
Allowable Subject Matter
Claims 5 and 8-10 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest encasing the inner part of the LED device at least partially with a transparent silicone fill leaving at least the contact exposed, applying, after encasing the inner part of the LED device, a silicone diffusor on a side of the LED device opposite the contact, and, after applying the silicone diffuser diffusor, molding the white silicone at least partially around the transparent silicone fill leaving the side of the LED device opposite of the contact exposed as recited within the context of claim 5 and in combination with the rest of the limitations of said claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 6, filed 4.13.2021, with respect to claim 5 being amended to further include details of previously objected claim 6 (Office Action mailed 9.30.2020) have been fully considered and are persuasive.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894